Citation Nr: 1817449	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Navy from July 1993 to November 2004 and from June 2007 to September 2008.  

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2010 rating decision denied service connection for sleep apnea.  The January 2012 rating decision reopened the claim for service connection for sleep apnea, but denied the underlying service connection claim on the merits; and denied service connection for bilateral plantar fasciitis and bilateral pes planus.

Although the January 2012 rating decision addressed the Veteran's claim for service connection for sleep apnea as a claim to reopen, the Board notes that subsequent to the March 2010 rating decision, the Veteran submitted a request for reconsideration in November 2010 and submitted new and material evidence within one year of that rating decision.  Accordingly, the claim for service connection for sleep apnea stems from the March 2010 rating decision and need not be addressed as a claim to reopen.  See 38 C.F.R. § 3.156(b).

The Board also notes that in August 2016, the Veteran filed a timely notice of disagreement (NOD) with regard to a June 2016 rating decision that denied service connection for eczema and squamous cell carcinoma.  However, the RO has not yet issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See August 2016 notice letter to Veteran (acknowledging the receipt of his August 2016 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran is seeking service connection for sleep apnea, bilateral pes planus, and bilateral plantar fasciitis.  In a statement submitted with his March 2014 VA Form 9, substantive appeal, the Veteran contended he did not have sleep apnea prior to service and that he had since been told by a VA doctor that his issues of not sleeping well, weight gain, severe headaches, and sore joints were attributable to sleep apnea.  He further asserted that he was never tested for sleep apnea while in service because he was not aware of the condition, and instead attributed his aches and pains to "sleeping in those small racks [in service] uncomfortably for years."  

Regarding his bilateral plantar fasciitis and pes planus, the Veteran stated that through the years in his military service he had dealt with pain from wearing steel toed boots and from being on his feet on the flight deck onboard aircraft carriers "for hours on end."  He asserted that prolonged standing and wearing of boots without proper support resulted in arches dropping and damaged ligaments.  

Postservice treatment records show that the Veteran has current diagnoses of sleep apnea, bilateral plantar fasciitis, and mild pes planus.  See February 2011 Third Party Correspondence and December 2010 Third Party Correspondence.  The Veteran has not yet been afforded a VA examination for these claimed conditions.  However, the Board finds that the evidence of record is sufficient to trigger VA's duty to assist in providing the Veteran with VA examinations to determine whether his sleep apnea and bilateral plantar fasciitis and pes planus are etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of his bilateral pes planus, bilateral plantar fasciitis, and sleep apnea.  The record and a copy of this remand must be made available and reviewed by the examiner(s) in conjunction with the examination.  All necessary tests should be completed.  The VA examiner(s) should address the following:

A.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to his active military service.  The VA examiner should address the Veteran's lay statements that he experienced symptoms of not sleeping well, weight gain, severe headaches, and sore joints for years but was never tested while on active duty because he was not aware of sleep apnea, and attributed the aches and pains to sleeping in small racks uncomfortably for years.  See March 2014 Correspondence.  

B.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus and/or bilateral plantar fasciitis are related to his active military service.  The VA examiner should address the Veteran's lay statements that his feet problems were caused by wearing steel toed boots and being on his feet on the flight deck onboard aircraft carriers for hours while he was in the military.  The VA examiner should also address the Veteran's statements that wear and tear weakened his arches and that he strained the ligament that supports the arch.  See March 2012 Notice of Disagreement and March 2014 Correspondence.  

All examiners should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider(s) must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any of the issues remain denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

